Citation Nr: 1631891	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  07-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1942 to December 1945.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board denied the claim in April 2009, and the appellant appealed the decision to the United States court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted a joint motion to vacate the Board decision, and the case was returned to the Board.    

In October 2015 the Board remanded the claim in order to provide the appellant with a hearing.  A hearing was scheduled for February 2016, however in a February 2016 letter; the appellant's attorney cancelled the hearing and indicated the appellant did not wish to reschedule it.  Thus, the remand has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant's attorney filed a February 2016 motion to withdraw which was granted.  The appellant was provided with a July 2016 letter informing her of the withdrawal and providing her with an opportunity to select new counsel.  In a July 2016 response the appellant indicated that she elected to proceed with the appeal unrepresented.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2001 at the age of 80; a certificate of death provides that the immediate cause of death was end stage repiratory failure with a contributing cause of metastatic carcinoma colon (colon cancer).  

2.  At the time of the Veteran's death, service connection had been established for malaria.  

3.  A service-connected disability or  his active service did not cause or materially contribute to the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board further notes that VA did not provide the appellant with a medical opinion as to whether the Veteran died as a result of malaria or a psychiatric disability.  The Veteran's death certificate indicates that he died in 2001 of end stage repository failure with a contributing cause colon cancer.  The appellant has contended that the Veteran had active malaria which affected his blood and therefore his death.  Additionally the appellant has contended that the Veteran had posttraumatic stress disorder (PTSD) which caused him to shake and therefore caused his death.  However, there is no evidence, as opposed to pure speculation offered in lay statements, that the Veteran had active malaria or that his end stage repository failure with a contributing cause of colon cancer was caused by malaria or PTSD.  Accordingly, a VA medical opinion is not needed for purposes of adjudication of the appellant's claim.  See 38 U.S.C.A. § 5103(a) (West 2014); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

II.  Legal Criteria 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability was incurred in or aggravated by active service; and was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or must be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

For claims involving ionizing radiation, service connection for cause of death due to ionizing radiation can be achieved in three ways.  First, service connection for a disability based upon exposure to ionizing radiation can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d) .  Service connection can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Lastly, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d)  by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043.     

In order to succeed on a claim for service connection for cause of death for a psychiatric disability, the appellant must show that a psychiatric disability was incurred or aggravated during the Veteran's active service or that a psychosis manifested itself to a compensable degree during the first year following the Veteran's discharge from military service and evidence that a psychiatric disability lead to the Veteran's cause of death


III.  Service Connection for Cause of Death

The appellant contends that she is entitled to service connection for cause of the Veteran's death because the Veteran's death was caused by his service-connected malaria, by PTSD, and colon cancer, which was caused by radiation exposure during the Veteran's active service.  At the time of the Veteran's death he was service-connected for malaria only.  

a.  Malaria 

The appellant has indicated that she believed the Veteran's death was caused by his service-connected malaria.  The Veteran was service-connected for malaria and evaluated as 30 percent disabling from July 20, 1948, to June 18, 1949, due to his recurrent malaria.  His rating was then reduced to 10 percent disabling prior to July 5, 1950, and non-compensable thereafter as the Veteran's claims folder did not contain any satisfactory evidence of a recurrent attack of malaria since July 1950.  The probative evidence of record does not show that the Veteran was experiencing malaria at or near the time of his death, and there is no evidence that his malaria was a direct or contributory cause of death.  Therefore, entitlement to service connection for cause of death on the basis of the Veteran's service-connected malaria is not warranted.    

The Veteran was provided with October 1965, April 1970, December 1992, and March 1995 VA examinations in connection with his claim for an increased rating for malaria.  All four examinations noted the Veteran's history of malaria, but noted that there were no residuals of malaria present.  Specifically, the March 1995 VA examiner noted "at the present time there is no evidence of active or chronic malaria, there is no clinical sequel to indicating ongoing malaria infestation." 

The Veteran also received private treatment for his malaria.  A July 1950 private treatment record from Dr. W.C.C. indicated that the Veteran required constant malaria treatment.  Dr. W.C.C. diagnosed the Veteran with "malaria poisoning."  A May 2000 private medical record noted a past diagnosis of malaria when the Veteran was "much younger."  A September 2000 private medical treatment record included an infectious disease consultation which did not indicate malaria was present.  

The Veteran, appellant, and the Veteran's daughter also submitted literature pertaining to malaria.  In July 1996 the Veteran submitted an article describing malaria.  However, this article does not reference the Veteran specifically, or state that malaria can cause end stage respiratory failure or colon cancer.  In July 2001 the appellant submitted a print out from Virtual Hospital University of Iowa Health care, that described malaria as a parasitic infestation that is a type of parenchymal infections.  In October 2003 the Veteran's daughter submitted a newspaper article about an individual who has been diagnosed with malaria, which was thought to have been cured, but eventually resurfaced.  The Board notes this article does not reference the Veteran specifically or contain an analysis of his specific medical condition. 

The Board finds that the submitted articles carry little probative value.  The articles do not specifically identify the Veteran or provide evidence of a nexus between the Veteran's history of malaria and his death, but instead provide a general overview of malaria.  Thus, the articles carry little probative value, and are outweighed by the competent credible evidence of record which indicated the Veteran did not have active malaria at or near the time of his death.  

The only evidence indicating the Veteran has had chronic malaria since July 1950 comes from the lay statements of the appellant and the Veteran's daughter.  

In a November 1991 statement the appellant indicated the Veteran's malaria was still present as evidenced by his chills, fevers, excessive sweating, and swelling when bitten by a mosquito.  A March 1993 statement the appellant indicated that the Veteran was completely normal before leaving for the army but returned very sick, including malaria.  The Veteran's daughter submitted an October 2003 statement, indicating that she felt the Veteran's malaria was resurfacing. 

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran had recurrent malaria which contributed to his death falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant and the Veteran's daughter are competent to testify as to observable symptoms, such as chills and fever, but their opinions as to a diagnosis of chronic malaria and its nexus to the Veteran's death are not competent evidence.  The medical findings (as provided in the examination reports, blood tests, and the private medical records) directly address whether the Veteran currently had a malaria diagnosis.  As such, the Board finds these records to be more probative than the lay testimony provided.  

Thus, as the most probative evidence of record shows the Veteran's last experienced an episode of malaria in July 1950 and there is no competent credible evidence of record which demonstrated the Veteran's remote history of malaria caused directly or indirectly his end stage respiratory failure or colon cancer.  Therefore, entitlement to service connection for cause of death on the basis of the Veteran's service-connected malaria is not warranted.    

b.  Psychiatric Disability 

The appellant has contended that the Veteran was suffering from PTSD and as a result shook a lot which caused his death.  As a result, the appellant was sent a letter in May 2007 advising her that in order to succeed with a claim of psychiatric disability that contributed the Veteran's cause of death the appellant had to send evidence that a psychiatric disability was incurred or aggravated during the Veteran's active service or that a psychosis manifested itself to a compensable degree during the first year following the Veteran's discharge from military service and evidence that a psychiatric disability lead to the Veteran's cause of death, end stage respiratory failure due to colon cancer.  The Veteran had previously filed a claim for service connection for a nervous condition in 1947 which was denied. 

The Veteran was afforded several VA examinations in connection with his claim for service connection for a psychiatric disability.  The Veteran received a VA neuropsychiatric examination in October 1965.  The Veteran reported an occupational history of being a farmer from 1945 to 1951, at which point he became a laborer for New York Central Railroad until 1965.  The examiner diagnosed the Veteran with "anxiety reaction, moderate.  Competent" noting that the Veteran shows overt anxiety with restlessness, rapid speech, moistness of the palms, and a fine tremor of the fingers."

The Veteran received a VA examination in April 1970 when he was diagnosed with anxiety reaction, chronic, moderate.  The examiner noted "we are dealing with an individual of limited intellectual educational background, who at the present time is preoccupied with his vague somatic symptoms to the point where he has convinced himself that he is totally and permanently disabled."

The Veteran also received post service private treatment for a psychiatric condition.  A July 1965 private treatment record indicated the Veteran was diagnosed with anxiety nervosa.  A July 1965 private medical record from Dr. S. noted that the Veteran was extremely nervous and shaking.  In a letter, a Medical Record Technician for the Ohio Department of Mental Retardation and Developmental Disabilities indicated that the Veteran's medical records had been destroyed.  The medical record technician indicated that from the remaining records it was clear that the Veteran was admitted to Tiffin State Hospital in September 1965 with a diagnosis of mild mental deficiency, idiopathic, with behavioral reaction.  A July 1969 private medical record indicated that the Veteran was "extremely nervous", shaking, and "unable to concentrate or comprehend."

An April 1970 private medical record the Veteran reported working as a laborer for the railroad for 18 years and that he last worked in 1969.  The examiner indicated that the Veteran's mental illness dates back to 1966, over 10 years following his separation from service, at which point he was hospitalized for 28 days in Tiffin State hospital.  The examiner concluded that the Veteran was suffering from schizophrenic nature, undifferentiated type.  A March 1971 private medical record shows a hospitalization in Tiffin State Hospital with a diagnosis of schizophrenia, chronic undifferentiated type.  A September 1971 private medical record from Dr. F.M. indicated that the Veteran was diagnosed with schizophrenia.  

In February 1990 and April 1990 private treatment records Dr. A.S. indicated that the Veteran was difficult to understand and had poor memory.  Dr. A.S. noted in a July 1992 statement that the Veteran was not mentally competent.  The Veteran submitted an April 1993 letter from Dr. A.S. indicating that the Veteran had PTSD.  

In a November 1994 private medical evaluation the examiner indicated that the Veteran was discharged from the army without medical conditions and thereafter worked for 11 years as a laborer for the railroad.  The examiner noted the Veteran's diagnosis of psychosis in 1965 with two hospitalizations, as well as a psychotic episode in 1967.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD, but did show evidence of chronic undifferentiated schizophrenia.

A private medical record indicated that the Veteran received a psychiatric consultation in September 2000.  The examiner diagnosed the Veteran with rule out delirium, rule out psychotic disorder due to physical condition, and rule out mood disorder due to physical condition.  

The appellant and the Veteran's daughter provided lay testimony regarding the Veteran's psychiatric disability.  In a November 1991 statement, the appellant indicated that the Veteran was experiencing symptoms of PTSD such as being irritable, easily depressed, having difficulty relating to others, as well as chronic flashbacks and nightmares.

The Veteran received a hearing in September 1991, where the appellant appeared in person on the Veteran's behalf.  The appellant indicated that the Veteran had been showing symptoms of PTSD for the past 41 years, ever since she had married him, including nightmares and talking about picking up dead bodies.  The appellant indicated that she was not sure what the Veteran's job was or "what he was doing" but that "that's what he tells me he was and he has got it on his mind."  The appellant indicated that she knows the Veteran has been experiencing these symptoms since she had married him in 1951, but that he could have been experiencing them since before they were married.  The appellant indicated that the Veteran has never left the house since they were married and was "out of touch with reality."  The appellant also stated the Veteran worked on the railroad for approximately 8 to 10 years during their marriage, contradicting the notion that the Veteran had not left the house since 1951. 

In an April 1992 and January 1993 statements the appellant stated that the Veteran did not have schizophrenia as diagnosed, but had PTSD.  The appellant stated that she knows the Veteran had PTSD because the Veteran was violent and only became upset when discussing his experiences in the war.  In a March 1998 letter the appellant stated that the Veteran picked up the dead and dying while in service which caused him to have PTSD.

In a January 2007 statement the Veteran's daughter indicated that the Veteran should have been service-connected for a nervous condition when he filed a claim for it in 1947, as he had a nervous condition when he got out of the army, manifested by the fact that he could not stand loud noises and would experience war related flash backs. 

As noted above, the Veteran separated from service in December 1945.  The Veteran's service treatment records are negative for complaints or diagnoses of a psychiatric disability.  Additionally, there is no probative evidence showing in service treatment or diagnoses of a psychiatric disability.  Therefore, because the presence of a psychiatric disability in service has not been shown, the appellant must show that a psychiatric disability manifested itself to a compensable degree between December 1945 and December 1946.  There is no probative evidence of record that indicates that the Veteran had a psychiatric disability between December 1945 and December 1946.  

The Veteran first filed a claim for a nervous condition in 1947, two years after his separation from active service, which was denied by a July 1947 rating decision.  The first manifestation of a psychiatric condition comes from a July 1965 private treatment record.  A July 1965 private treatment record from Dr. W.H.K. indicated that the Veteran was diagnosed with anxiety nervosa.  Therefore the medical evidence of record shows that the Veteran's earliest diagnosis of a psychiatric disability was 20 years after his separation from service. 

The only evidence that the Veteran had a psychiatric disability within a year of his separation from service comes from the lay testimony provided by the appellant and the Veteran's daughter.  The appellant and the Veteran's daughter have repeatedly stated that the Veteran has been experiencing symptoms of PTSD since he was discharged from service.  Lay persons are competent to testify to things of which they have firsthand knowledge.  Jandereau, supra.  However, neither the appellant nor the Veteran's daughter have first had knowledge of the Veteran's condition during his active service or within a year of his separation from service.  The appellant indicated in the September 1991 hearing that she was not sure what the Veteran's job was or "what he was doing" during active service but that "that's what he tells me he was and he has got it on his mind."  The appellant also indicated that she knows the Veteran has been experiencing these symptoms since she had married him in 1951 but that he could have been that way before.  The appellant does not have firsthand knowledge of the Veteran's condition during his active service or within a year of his separation from service.  The appellant's testimony is solely based on what the Veteran has told her about his active service and what she has known of his condition since 1951, six years after his separation from service.  Likewise, the Veteran's daughter was born several years after the Veteran's separation from service and therefore does not have firsthand knowledge of the Veteran's condition in service or within a year of his separation from service.  

Therefore, the appellant and the Veteran's daughter's lay testimony regarding the Veteran's symptoms in service and within a year of separation from service are not competent evidence which weigh in favor of the Veteran's claim.  

Additionally, the appellant and the Veteran's daughter have indicated in statements that the Veteran picking up dead bodies while in service caused him to have PTSD and that his PTSD caused his death.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana, supra.  The specific issue in this case, however, whether the Veteran had a psychiatric disability which was incurred or aggravated by his active service is beyond the scope of a lay persons competency.  Jandreau, supra.  The appellant and the Veteran's daughter are competent to testify as to observable symptoms, such as the Veteran's sleeplessness and demeanor of which they have firsthand knowledge, but their opinions as to the nexus between the Veteran's psychiatric symptoms and his active service, and the Veteran's psychiatric symptoms and his cause of death, are not competent evidence.  The medical findings (as provided in the examination reports and the private medical records) directly address whether the Veteran's diagnosis.  As such, the Board finds these records to be more probative than the lay testimony provided.  

Thus, the probative evidence of record does not show that the Veteran had a psychiatric disability which was incurred or aggravated during the Veteran's active service or manifested during the first year following the Veteran's separation from military service, or that a psychiatric disability contributed to the Veteran's cause of death, end stage respiratory failure due to colon cancer.  Therefore, entitlement to service connection for cause of a death due to a psychiatric disability is not warranted.   
  
c.  Colon Cancer 

The appellant contends that the Veteran's cause of death, end stage respiratory failure due to colon cancer, should have been service-connected as colon cancer is presumptively service-connected due to radiation exposure.  38 C.F.R. § 3.309(d)(3).

The Board finds that the competent credible evidence of record does not indicate that the Veteran was exposed to radiation, or that his colon cancer was otherwise incurred or aggravated by his active service.    

The Veteran's DD Form 214 indicates that he served from February 1942 to December 1945.  He was noted to have service in the Asia Pacific Theater from December 1942 to January 1943 and November 1945 to December 1945, and to have served in the New Guinea Campaign.  The Veteran earned the Asiatic Pacific Theater Ribbon and a World War II Victory Medal.  The Veteran's DD Form 214 does not contain any mention of Hiroshima or Nagasaki specifically.   

Defense Personnel Records Information Retrieval System (DRPIS) researched the information provided by the appellant and indicated that the Veteran's unit was not part of the Japanese Occupation Force following the nuclear bombing of Hiroshima and Nagasaki.  DPRIS found that the Veteran was stationed on Biak Island, which is part of the Schouten Island group off the coast of New Guinea.  DPRIS concluded that there was no available documentation supporting the Veteran's report of exposure to radiation.  

The appellant and the Veteran's daughter submitted articles pertaining to radiation exposure.  The appellant submitted a newspaper clipping about the Veteran.  This clipping indicated that the Veteran served in France, and reported that the Veteran's wife reported that he also served in the Pacific Theater and New Guinea.  The article did not contain mention of any service in Japan or radiation exposure.  Thus, the Board finds this article carries little probative value as while it does specifically reference the Veteran it does not state that the Veteran served in Japan or that he was exposed to radiation.

In May 2007 the Veteran's daughter submitted an article detailing the life of a specific marine who was in Hiroshima and had experienced radiation exposure.  However, this article does not specifically reference the Veteran or his active service; therefore the article does not contain any probative value.  

The Veteran provided a Medical Information and Recommendations for Vocational Rehabilitation form, which was received in the RO in July 1947, where he indicated that he served in the New Guinea campaign and was overseas for 36 months.  A July 1950 private treatment record from Dr. W.C.C. indicating that the Veteran reported being stationed in Kentucky, Arkansas, San Francisco, Australia, and New Guinea.  The Veteran made no mention of being station in Japan on these documents.  In a March 1996 statement, the Veteran indicated that he served in New Guinea, Okinawa, the Philippines, Nagasaki, and the Southwest Pacific.  

The appellant and the Veteran's daughter also provided statements regarding the Veteran's exposure to radiation.  In a July 2001 statement the appellant stated that the Veteran served in France, the Pacific theater, the South Pacific Theater, and New Guinea.  In a November 2002 statement the appellant indicated that the Veteran served in Japan where he was exposed to poison gas and radiation.  The appellant stated the Veteran received 5 medals from his time in Japan.  In a November 2008 letter the appellant indicated that the Veteran told her he was in Hiroshima and picked up the dead.  In a July 2015 letter the appellant stated that the Veteran was stationed in the Pacific theater specifically in Nagasaki as well as Europe. 

The Veteran's daughter testified in an October 2008 Travel Board hearing, that the Veteran was in Hiroshima and "he said he was there and there were bombs and he picked up the dead."  In a May 2011 letter the Veteran's daughter indicated that the Veteran served in Hiroshima and Nagasaki, Japan, France, and Pearl Harbor.  In a July 2015 letter the Veteran's daughter stated that the Veteran served in the South Pacific, specifically Amoaha Beach, Pearl Harbor, and Japan and that he was exposed to radiation.

The Board finds that the Veteran's testimony regarding his service in Japan to be less than credible.  The Board notes that the Veteran reported on a VA form in July 1947 that his only overseas service was in New Guinea.  A July 1950 private treatment record from Dr. W.C.C. indicating that the Veteran reported being stationed in Kentucky, Arkansas, San Francisco, Australia, and New Guinea.  The Veteran does not make mention of service in Japan until March 1996, over 50 years following his separation from service.  The Board finds the Veteran's 1947 and 1950 statements, made within five years from his separation from service, which indicate he did not serve in Japan to be more accurate as memory hinges on recencey and earlier statements are generally more trustworthy than later ones.  Curry v. Brown, 7 Vet. App. 59 (1994).  The more contemporaneous the evidence the greater credibility, and therefore the greater probative value that can be attached to the evidence, especially when weighed against later dated statements generated for pecuniary purposes.  Id.  Thus, as the Veteran's statements indicating service in Japan are inconsistent, come over 40 years after the alleged service in 1945, and are for a pecuniary purpose, they are not credible and therefore have little probative value.  Additionally, the Veteran has been noted to be a poor historian by his private physician in February and April 1990 private treatment records.  Thus, the Veteran's lay testimony is not credible evidence of his exposure to radiation during his active service.           

As noted above, the Board finds the lay testimony provided by the appellant and the Veteran's daughter not competent evidence, as it is not based on firsthand knowledge of the Veteran's active service, but based solely on the Veteran's self-reporting, which the Board has found to be not credible.  Thus, the lay testimony provided by the appellant and the Veteran's daughter as to the Veteran's service in Japan and exposure is not probative evidence which weighs in favor of the Veteran's claim.  

The Board concedes that colon cancer is a disease that is presumptively service-connected on the basis of radiation exposure under 38 C.F.R. 3.309(d)(3) however, the probative evidence of record, the Veteran's DD Form 214, the contemporaneous medical evidence, and the DPRIS record search do not show that the Veteran served in Japan.  Therefore, the Board finds that radiation exposure has not been established. 

Additionally, the Veteran's service treatment records, are absent for complaints related to his colon and there is no competent credible evidence of record that the Veteran's colon cancer is otherwise related to his active service. 

While the Veteran's cause of death was listed as end stage respiratory failure with a contributing cause being colon cancer, there is no probative evidence of record that the Veteran was exposed to radiation and therefore entitled to presumptive service connection for his colon cancer, or that his colon cancer was otherwise incurred or aggravated by his active service.  Thus, entitlement to service connection for cause of the Veteran's death as caused by colon cancer is not warranted.  



ORDER

Entitlement to service connection for the Veteran's cause of death is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


